Citation Nr: 0740479	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a respiratory 
disorder.  

3.  Entitlement to service connection for a respiratory 
disorder as due to exposure to herbicides.  

4.  Entitlement to service connection for a respiratory 
disorder on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  This claim has been advanced on 
the Board's docket.  

The issue of service connection for a respiratory disorder on 
the merits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On December 21, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of the appeal as to the issue of an increased 
rating for PTSD is requested.

2.  In an October 1984 rating decision, the RO denied service 
connection for asthma with chronic obstructive pulmonary 
disease (COPD).  A notice of disagreement was not received 
within the subsequent one-year period.

3.  Evidence submitted since the RO's October 1984 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.

4.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is therefore is presumed to have been 
exposed to Agent Orange or other herbicide agents during that 
time.

5.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and COPD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran's representative as to the issue of an increased 
rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The RO's October 1984 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

3.  New and material evidence has been received since the 
RO's October 1984 rating decision; thus, the claim of service 
connection for a respiratory disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006), 38 C.F.R. 
§ 3.156 (2007).

4.  COPD may not be presumed to be the result of herbicide 
exposure during active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.  In December 21, 2005, the veteran's representative 
withdrew the issue of an increased rating for PTSD.  Thus, 
the veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of an 
increased rating for PTSD and it is dismissed.


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2003 fully satisfied the duty to notify 
provisions.  Thereafter, additional VCAA letters were issued 
in August 2003, February 2004, September 2004, and January 
2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

Although the VCAA letters did not comply with Kent v. 
Nicholson, 20 Vet. App 1 (2006), with regard to new and 
material evidence, as the Board is reopening the claim of 
service connection for a respiratory disorder, there is no 
prejudice to the veteran as the veteran has been provided 
proper notification regarding service connection.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claimant indicated that medical records could not be 
obtained from Drs. M. and C.  He questioned whether the 
service medical records are complete.  The Board notes that 
the service medical records have been requested and obtained.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was not 
afforded a VA examination, but with regard to the direct 
service connection claim, that matter is being remanded.  
Otherwise, the records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


New and Material

In an October 1984 rating decision, the RO denied service 
connection for asthma with COPD.  A notice of disagreement 
was not received within the subsequent one-year period.  
Therefore, the RO's August 1984 rating decision is final.  38 
U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
a letter from W.L.V., M.D., in which he opined that the 
veteran has COPD which he had suffered from all of his adult 
life and which was possibly due to his exposure to herbicide 
chemicals during service.  

The additional evidence is new and material.  It provides a 
possible basis for establishing a medical nexus between the 
currently diagnosed COPD and service.  In considering whether 
to reopen a claim, VA must assume the credibility of the 
aforementioned evidence which supports the veteran's claim as 
required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that this additional evidence submitted since 
the RO's October 1984 rating decision, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
therefore raises a reasonable possibility of substantiating 
the claim.

New and material evidence has been received since the RO's 
October 1984 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Service Connection for a Respiratory Disorder,
As due to Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service. No condition other 
than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  If the Secretary determines that a presumption 
of service connection is not warranted, he is to publish a 
notice of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to 
enter into an agreement with the NAS to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

The veteran served in the Republic of Vietnam during the 
Vietnam era, and is therefore presumed to have been exposed 
to Agent Orange or other herbicide agents during that time.

However, COPD is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  Based on the provisions outlined 
above, the Secretary has determined that there is no positive 
association between herbicide exposure and the development of 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

Accordingly, COPD may not be presumed to have been incurred 
during active military service due to herbicide exposure 
including Agent Orange exposure and service connection is not 
warranted on that basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  The veteran claim has also been denied on a 
direct basis.  That matter is addressed in the Remand portion 
of this decision.  


ORDER

The appeal as to the issue of an increased rating for PTSD is 
dismissed.  

The application to reopen the claim of service connection for 
a respiratory disorder is granted.

Service connection for a respiratory disorder, as due to 
exposure to herbicides is denied.


REMAND

Service Connection for a Respiratory Disorder on a Direct 
Basis

As noted, the Federal Circuit has additionally determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation per Combee.  

The veteran has provided a private medical statement which 
presents a possible nexus to service.  He is invited to 
provide a more definitive statement as a statement of 
possibility is insufficient.  Specifically, an award of 
service connection must be based on reliable competent 
medical evidence and conjectural or speculative opinions as 
to some remote possibility of such relationship are 
insufficient.  See 38 C.F.R. § 3.102 (2006); see also Morris 
v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

Therefore, the veteran should also be scheduled for a VA 
examination to determine if current respiratory disease, to 
include COPD, is more likely than not, less likely than not, 
or at least as likely as not related to service.  The claims 
file to include Dr. W. L. V.'s opinion should be considered.  
In addition, Dr. W. L. V. should be contacted to obtain all 
clinical records pertaining to the veteran.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment by Dr. W. L. 
V.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disability.  The examiner should review 
the claims folder prior to examination 
and provide rationale for his/her 
opinion.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current respiratory 
disability to include COPD is related to 
service.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


